Citation Nr: 1643588	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  13-32 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a right foot disorder. 

3.  Entitlement to an earlier effective date for the grant of service connection for erectile dysfunction.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to October 2004.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Houston, Texas RO has assumed the role of Agency of Original Jurisdiction (AOJ).  

The Veteran testified before the Board at a May 2015 video hearing.  A transcript of the hearing is of record.  The Veterans Law Judge who conducted the May 2015 hearing is no longer employed by the Board.  The Veteran was informed of that in an August 2016 letter and offered an opportunity for another Board hearing.  38 C.F.R. § 20.717 (2015).  That letter informed the Veteran that if he did not respond, it would be assumed that he did not want an additional hearing.  The Veteran did not respond and the request for a hearing is deemed satisfied.

During the course of the appeal, entitlement to service connection for erectile dysfunction was granted in a December 2015 RO rating decision.  As this represents the full benefit sought on appeal, the matter of service connection for erectile dysfunction is not for appellate consideration.  

Additionally, the Veteran filed a duplicative claim of entitlement to service connection for right foot pes planus in May 2015.  In a June 2015 RO rating decision, entitlement to service connection for right foot pes planus was again denied.  As such, the issue remains on appeal and will be considered in the analysis below.  

Additional VA treatment records and Social Security Administration (SSA) records have been associated with the claims file since the most recent April 2016 supplemental statement of the case (SSOC).  However, the records are not relevant or pertinent to the issue of entitlement to service connection for a right foot condition below.  There is no prejudice to the Veteran and a remand for the RO's initial consideration of this evidence is not required.  38 C.F.R. § 20.1304 (c).

The issues were previously remanded by the Board in July 2015 for additional development.  The requested development as to the claim of entitlement to service connection for a right foot condition adjudicated below has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for a low back condition and an earlier effective date for the grant of service connection for erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
	

FINDINGS OF FACT

1.  Right foot pes planus was noted on examination, acceptance, and enrollment into service and was not aggravated by service beyond its natural progression.

2.  The preponderance of the evidence is against a finding that the Veteran has a right foot condition (other than pes planus) that is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSIONS OF LAW

1.  The Veteran's pre-existing right foot pes planus disability was not aggravated during service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).
2.  A right foot condition (other than pes planus) was not incurred in service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a July 2011 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist a Veteran in the development of the claim.  That duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA examinations in August 2011 and October 2015 that when considered together, adequately address the claim and are adequate upon which to base a determination.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only such conditions as are recorded in examination reports are considered as noted.  38 C.F.R. § 3.304(b).  

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease." 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  

To rebut the presumption of aggravation, there must be clear and unmistakable evidence (obvious or manifest) that the increase in severity was due to the natural progress of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and (b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b). 

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition as contrasted to symptoms is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Given these provisions, the standard of proving a claim based on "aggravation" changes depending on whether the pre-existing disability was noted on the entrance examination report, or whether it was not but the presumption of soundness is nevertheless rebutted.  As noted in the discussion below, the Veteran's preexisting bilateral pes planus disability was noted on entry into service.

Facts and analysis

The Veteran contends that a right foot condition onset began during his service and has continued since.  Alternatively, the Veteran essentially contends that his right foot pes planus was aggravated by active duty service.  Specifically, the Veteran contends that right foot pain began due to wearing boots and carrying heavy equipment during training exercises which involved hiking over a rough terrain.  

The Veteran has a current diagnosis of right foot metatarsalgia and pes planus.  See August 2011 (pes planus) and October 2015 (metatarsalgia) VA examinations.  

The Veteran's service treatment records (STRs) reflect that pes planus was noted upon entry to service in August 2000.  The records are absent any complaints or treatment of any right foot condition, including pes planus.  Although there is no exit examination, the Veteran denied foot trouble in a chronological record of medical care associated with his separation from active duty in August 2004.  However, the Veteran did seek treatment for his left foot during service.  The Board finds it significant that the Veteran did not seek treatment or complain of any right foot condition during service, as it is unlikely that the Veteran would not have reported any right foot pain while seeking treatment for his left foot.  As such, the STRs do not support a link between the Veteran's right foot condition and service or support a permanent worsening of pes planus. 

Post-service VA treatment records from 2005 through 2016 do not reflect any treatment of a right foot condition.  

The Veteran was afforded a VA examination in August 2011.  The Veteran had a diagnosis of severe right foot pes planus.  Right foot X-rays were within normal limits.  The Veteran was not receiving treatment for his pes planus.  An in-service injury was described, but only for the left foot.  A negative nexus opinion was provided between the Veteran's right foot condition and service based on the service treatment records and the Veteran's lay contentions.  Specifically, there was no documentation of any right foot injury in-service and at the time of the examination, the Veteran only had contentions regarding the left foot.    

The Veteran testified regarding his right foot claim in May 2015.  In addition to duplicating contentions of an in-service onset, he clarified that he did not tell anyone during military service that his feet were hurting.  He explained that in the infantry you "just didn't really seek medical care unless you were dying."  Other than pain, he did not notice problems with his right foot during training exercises like he did with his left foot (a fracture and popping during training).  He was not currently receiving treatment for his right foot condition.  Post-service he had a job that required him to wear boots similar to those in the military and his pes planus again bothered him.  However, now that he did not have to wear the boots, the pes planus was not nearly as much a problem for him but the condition still existed.  
The Veteran was afforded a VA examination in October 2015.  The Veteran had a diagnosis of right foot metatarsalgia.  The VA examiner noted the Veteran's contentions of an in-service onset.  X-rays were performed and did not indicate any degenerative or traumatic arthritis.   A negative nexus opinion between the right foot condition and service was provided.  Despite noting the Veteran's contentions of an in-service onset, the VA examiner was unable to establish a link between the condition and service as the STRs were absent any medical evidence of a right foot condition.  Further, there was no medical evidence supporting chronicity or continuity of care.  

After review of the evidence, the Board finds service connection is not warranted for right foot pes planus.  As pes planus was diagnosed on the Veteran's entrance examination, the Board finds the condition was "noted" upon entry into service.  See 38 C.F.R. § 3.304(b).  Consequently, the burden is on the Veteran to demonstrate an increase in disability during service, which would serve to establish the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096   (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

Here, the STRs are absent any complaints or treatment of any right foot condition.  Significantly, the Veteran denied foot trouble in a chronological record of medical care associated with separation from active duty.  The service and post-service medical records do not include any probative findings of an aggravation of right foot pes planus during or due to service.  There is no medical evidence of a worsening of his right foot pes planus during service.  In the absence of clinical findings of a worsening of the pes planus during service or other medical evidence indicating that the pes planus in the right foot underwent a permanent increase in severity during or as a result of service, the claim must be denied.  

Following the review of the evidence, the Board must conclude that service connection is not warranted for any other foot condition, including metatarsalgia.  Initially, the Board finds that a preponderance of the evidence shows that a current foot disorder other than pes planus was not present until after service.  The service treatment and examination records reveal no history or evidence indicative of metatarsalgia, and the first diagnoses date years after discharge.  In this regard, there was no diagnosis of any condition other than pes planus in the August 2011 VA examination.  The first indication of a right foot diagnosis other than pes planus is in the October 2015 VA examination.  The Board further finds the probative evidence does not suggest that a currently diagnosed foot disability other than pes planus is related to service.  The October 2015 VA examiner determined that it is less likely than not that the foot condition is related to service and provided an adequate rationale for the opinion.  

The Veteran has submitted no competent nexus evidence contrary to the VA examiner's opinion.  The Veteran has been allowed ample opportunity to furnish medical evidence in support of his claim, but he has not done so.  38 U.S.C.A. § 5107(a) (West 2014) (claimant bears responsibility to support a claim for VA benefits).

As to the Veteran's belief that his current right foot problems are related to his service (either aggravated pes planus or caused metatarsalgia), the Board acknowledges the holding of the U.S. Court of Appeals for the Federal Circuit in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, the question of causation is a medically complex question that extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case. 

On balance, the weight of the evidence is against the claim.  As the evidence of record is not in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim of entitlement to service connection for a right foot condition is denied.


ORDER

Entitlement to service connection for a right foot disorder is denied.  



REMAND

Further evidentiary development is required prior to the adjudication of the Veteran's claim of entitlement to service connected for a low back condition and entitlement to an earlier effective date for the grant of service connection of erectile dysfunction.  

The Board notes that in a December 2015 rating decision, the RO granted entitlement to service connection for erectile dysfunction.  The Veteran filed a notice of disagreement with the disability rating in January 2016.  The Court has held that the filing of a notice of disagreement (NOD) initiates the appeal process, and that the failure of the RO to issue an SOC is a procedural defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  Accordingly, the Board is required to remand this issue for issuance of a SOC.  Id.  

Pursuant to the July 2015 Board Remand, the Veteran was afforded a VA spine contract examination in October 2015 with a March 2016 addendum.  The VA examiner opined there was no diagnosis of a low back condition and that there was no evidence of chronicity or continuity of care for a back condition.  However, the Veteran subsequently submitted several lumbar spine Magnetic Resonance Imaging studies (MRIs) from March and July 2016 which indicate degenerative changes at L5/S1.  In light of recent findings which indicate a current low back disability, the Board finds the record is currently inadequate for rating purposes.  An updated VA examination and addendum opinion is required to address the etiology of the Veteran's diagnosed low back condition(s).
      
Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC, addressing the issue of entitlement to an earlier effective date for the grant of service connection of erectile dysfunction.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

2.  After any development indicated is completed (such as obtaining any updated VA treatment records related to the Veteran's spine), schedule the Veteran for a VA spine examination by an appropriate VA examiner to determine the nature and etiology of his low back condition.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner is asked to address the following inquiries:

(a)  Identify all current diagnoses related to the Veteran's low back which have occurred during the appeal period (since July 2011), including recent findings of degenerative changes and whether or not the Veteran has had any scoliosis. 

(b)  For any diagnosed low back condition, to include degenerative changes (other than scoliosis): is it at least as likely as not (a 50% or higher degree of probability) that it is causally related to his active duty?  The examiner should consider the Veteran's reports that his back pain is related to carrying heavy objects during service, and that he has had recurrent back pain since his last deployment, with severe pain once per month that radiates down his right side.
(c)  For any diagnosed scoliosis: is it at least as likely as not (50 percent probability or greater) that the Veteran's scoliosis (noted upon the August 2000 entrance examination) underwent a permanent increase in severity (i.e., permanently worsened) during service? 

(d)  If, and only if, the scoliosis is deemed to have undergone a permanent increase in severity during service (as determined in question (c) above), the examiner is asked to address whether any increase is clearly and unmistakably (i.e., obvious, manifest, undebatable) due to the natural progression of the disease?

In providing the opinion(s), the examiner should consider both the medical and lay evidence of record.  All opinions must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided. 

3.  After ensuring that the above development is completed, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


